Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-8 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
       Claim 1 recites “a laminated structure provided on the substrate and having a plurality of columnar portion groups” and “wherein the columnar portion group includes”. It is unclear whether the columnar portion group is one group or plurality of groups based on the way they have been recited, rendering the claim indefinite.
	For the examination purposes, the examiner interprets the claim to mean one group of columnar portion.
	Furthermore, claim 1 recites “a plurality of second columnar portions” and “no current is injected into the second columnar portion”. It is unclear whether the “second columnar” is singular or plural based on the way they have been recited, rendering the claim indefinite.

For the examination purposes, the examiner interprets the claim to mean one second columnar portion.
Claims 2-8 are rejected as being indefinite as they inherit the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 20170221963 A1 – hereinafter Gardner).
	Regarding Claim 1, Gardner teaches a light emitting device (see the entire document; Fig. 3 along with Figs. 1-2; specifically, [0054]-[0056], and as cited below), comprising:

    PNG
    media_image1.png
    267
    383
    media_image1.png
    Greyscale

Gardner – Fig. 3
a substrate (“The exemplary structure of FIG. 3 includes a pixilated display device that comprises at least a first nanowire light emitting diode (LED) 127 located above a substrate” – [0056]); and
a laminated structure ({103, 101, 123} – that is structures over the substrate) provided on the substrate and having a plurality of columnar portion groups ({121, 125, 127}; [0054] – interpreted as one group – see 112 rejection above), wherein the columnar portion group includes
at least one first columnar portion ({125, 127}), and a plurality of second columnar portions (121 – “If dummy LEDs 121 are utilized, they may not be in electrical contact with anode contact structure 109a, and therefore may not emit visible light. Any number of dummy LEDs may comprise a single group of dummy LEDs” – [0054], therefore plural) , the first columnar portion has a light emitting layer into which a current is injected to generate light (125 includes first-wavelength light emitting nanowire and 127 includes second-wavelength light emitting nanowire – see [0049]),
121; “The dummy LEDs may be similar to nanowire LEDs (125, 127) except that the dummy LEDs are not provided with a pair of electrical contacts to the anode and the cathode. Thus, the dummy LEDs are configured as LEDs, but are not capable of emitting light due to lack of suitable electrical contacts”).
But, Gardner as applied above does not expressly disclose an optical confinement mode is formed in the plurality of columnar portion groups, the first columnar portion is disposed at a position that overlaps a peak of electric field intensity, and the second columnar portion is disposed at a position that does not overlap the peak of electric field intensity.
However, Gardner teaches that {125, 127} are connected to electrical contacts – hence receive power, and 121 is not connected to electrical contacts, hence does not receive power – see [0054].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that an optical confinement mode is formed in the plurality of columnar portion groups (since 125, 127 are connected to power. Note: Applicant’s specification in para. [0050] defines confinement mode as “electric field intensity”) and the first columnar portion {125, 127} is disposed at a position that overlaps a peak of electric field intensity since {125, 127} are connected to power, therefore will overlaps a peak of electric field intensity, and the second columnar portion (121) is disposed at a position that does not overlap the peak of electric field intensity since 121 is not connected to power, therefore, no electric field is present.

Regarding Claim 5, Gardner teaches claim 1 from claim 5 depends.
But, Gardner does not expressly disclose wherein the number of peaks of electric field intensity in the columnar portion group is equal to the number of the first columnar portions.
However, since the examiner has interpreted the columnar group to be one (see the 112 rejection above), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude the number of peaks of electric field intensity will be one since there is only one active device.
Regarding Claim 6, Gardner teaches the light emitting device according to claim 1, wherein the columnar portion group includes two first columnar portions and two second columnar portions (two first columnar portion {125, 127} and a plurality of second columnar portions of 121 – see Fig. 3 and [0054]).
Regarding Claim 8, Gardner teaches a projector comprising: the light emitting device according to claim 1 (Pixelated display device. “A pixelated display device and a method for making the same are disclosed. The device may include an array of nanowire LEDs located above a substrate” – see Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Kim et al. (US 20190267526 A1 – hereinafter Kim).
	Regarding Claim 2, Gardner teaches claim 1 from which claim 2 depends.
	But, Gardner does not expressly disclose wherein a diameter of the second columnar portion is smaller than a diameter of the first columnar portion.
Kim teaches a dummy semiconductor light emitting device chip being smaller in size than a semiconductor light emitting device.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of diameter of a light emitting device (result-effective at least insofar as the diameter affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Kim et al. (US 20190267526 A1 – hereinafter Kim).
	Regarding Claim 4, Gardner teaches claim 1 from which claim 4 depends.
	But, Gardner does not expressly disclose wherein a height of the second columnar portion is lower than a height of the first columnar portion.
	However, in a related art, Kim teaches a dummy semiconductor light emitting device chip being smaller than a semiconductor light emitting device.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of height of a light emitting device (result-effective at least insofar as the height affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Choi et al. (US 20130002154 A1 – hereinafter Choi).
Regarding Claim 7, Gardner teaches claim 1 from which claim 7 depends.
Gardner does not expressly disclose wherein the light emitting layer has a first part and a second part that surrounds the first part, a band gap of the second part is larger than a band gap of the first part, and the first part is disposed at a position that overlaps the peak of the electric field intensity.
	In a related art, Choi teaches a FIRST LIGHT EMITTING LAYER and SECOND LIGHT EMITTING LAYER where a band gap of the SECOND LIGHT EMITTING LAYER is smaller than the FIRST LIGHT EMITTING LAYER (Choi Fig. 7; [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the light emitting layer having two layers with different band gaps as taught by Choi into Gardner structure.
The ordinary artisan would have been motivated to integrate Choi into Gardner structure in the manner set forth above for, at least, this integration will provide light emission efficiency improved (Choi [0073]).
But, the combination of Gardner and Choi does not expressly disclose the first part is disposed at a position that overlaps the peak of the electric field intensity.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of position of a light emitting layer (result-effective at least insofar as the position of the light emitting layer affects the LED the device) in order to optimize the functionality of the device (see MPEP §2144.05).
Allowable Subject Matter
       Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claim 3 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding dependent claim 3: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the second columnar portion includes a part at which the diameter of the second columnar portion is equal to a width of a depletion layer region in a radial direction of the second columnar portion” – as recited in claim 3, in combination with the remaining limitations of claims 1 and 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898